Concurring and Dissenting Opinion by
Spaeth, J.:
I agree with Judge Jacobs’s opinion that the court below erred in admitting the testimony of the former assistant district attorney; the difficulty I have is with respect to waiver. If Judge Jacobs is correct, that the propriety of admitting the testimony was not raised in post-trial motions, then I agree with him that the issue was waived and so cannot be considered on appeal. However, as Judge Cercone notes in his opinion, perhaps the issue was raised in post-trial motions, not in writing but by oral argument; if it was, then it has not been waived, and, as would Judge Cercone, I would reverse. The question thus presented is simply one of fact, easily answered. Therefore, I would defer our decision until we have been advised by the court below whether the issue was orally raised. If the court reported that it was not raised, I would join Judge Jacobs, if the court reported that it was raised, I would join Judge Cercone.